307 S.W.3d 185 (2010)
Kijuana FRENCHIE-WESTBROOK, Appellant,
v.
BOARD OF EDUCATION CITY OF ST. LOUIS, Respondent.
No. ED 93207.
Missouri Court of Appeals, Eastern District, Division Two.
March 23, 2010.
Rufus J. Tate, Jr. Clayton, MO, for appellant.
Jane E. Dueker, Clayton, MO, for respondent.
Before SHERRI B. SULLIVAN, P.J., ROBERT G. DOWD, JR., J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Kijuana Frenchie-Westbrook[1] appeals the order and judgment of the Circuit Court of St. Louis City dismissing her petition for judicial review of the Board of Education's termination decision. The trial court based its dismissal on Ms. Westbrook's failure to comply with the filing requirements of Section 536.110 of the Missouri Administrative Procedure Act (MAPA). Ms. Westbrook claims that she was not bound by the time limitations of Section 536.110 because her suspension on January 23, 2006 was the product of a "void act". We affirm.[2]
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).
NOTES
[1]  Both parties refer to Ms. Frenchie-Westbrook as Ms. Westbrook.
[2]  The Board's motion for damages for filing frivolous appeal is denied. The Board also argues that we should dismiss Ms. Westbrook's appeal because she filed her notice of appeal out of time and failed to file the administrative record as required by Rule 100.02. In light of the fact that we are upholding the trial court's dismissal of this case, we decline to address these arguments.